In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from (1) so much of an order of the Supreme Court, Queens County (Taylor, J.), dated March 23, 1999, as granted the motion of the defendant Forest Hills Jewish Center for *279summary judgment dismissing the complaint insofar as it was asserted against it, and (2) so much of an order of the same court, dated January 25, 2000, as, upon reargument, adhered to its original determination as to the defendant Forest Hills Jewish Center, and further granted the motion of the defendant City of New York for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeal from the order dated March 23, 1999, is dismissed, as that order was superseded by the order dated January 25, 2000, made upon reargument; and it is further,
Ordered that the order dated January 25, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the defendants are awarded one bill of costs.
The Supreme Court properly granted the defendants’ separate motions for summary judgment, as the sidewalk defect at issue here was trivial as a matter of law (see, Trincere v County of Suffolk, 90 NY2d 976; Figueroa v Haven Plaza Hous. Dev. Fund Co., 247 AD2d 210; Marinaccio v LeChambord Rest., 246 AD2d 514; Perrotta v Jamal, 245 AD2d 357; Lopez v New York City Hous. Auth., 245 AD2d 273). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.